Case 1:18-cv-03785-JRS-DLP Document 133 Filed 07/18/19 Page 1 of 15 PageID #: 902




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

  LUSHER SITE REMEDIATION              )
  GROUP                                )
                                       )
               Plaintiff,              )
                                       )
        v.                             )
                                       )
  NATIONAL FIRE INSURANCE              )
  COMPANY OF HARTFORD as successor to ) Case No. 1:18-cv-3785-JRS-DLP
  Transcontinental Insurance Co.,      )
  TRANSPORTATION INSURANCE CO.,        )
  CITIZENS INSURANCE CO. OF AMERICA, )
  TRAVELERS INDEMNITY CO., as successor)
  to Gulf Insurance Co., EMPLOYERS     )
  INSURANCE CO. OF WAUSAU, ACE         )
  PROPERTY AND CASUALTY INSURANCE)
  CO., ST. PAUL FIRE AND MARINE        )
  INSURANCE CO., EVEREST NATIONAL )
  INSURANCE CO., AMERISURE MUTUAL )
  INSURANCE CO., and EVANSTON          )
  INSURANCE CO.                        )
                                       )
               Defendants.             )

        AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY
                          JUDGMENT

        Plaintiff Lusher Site Remediation Group (the “Group”), for its amended

  complaint for damages and declaratory relief against Defendants National Fire

  Insurance Company of Hartford, as successor to Transcontinental Insurance Co.

  (“National Fire”), Transportation Insurance Co. (“Transportation”), Citizens

  Insurance Company of America (“Citizens”), Travelers Indemnity Co., as successor

  to Gulf Insurance Co. (“Travelers”), Employers Insurance Co. of Wausau

  (“Employers”), ACE Property and Casualty Insurance (“ACE”), Liberty Mutual
Case 1:18-cv-03785-JRS-DLP Document 133 Filed 07/18/19 Page 2 of 15 PageID #: 903




  Insurance Co. (“Liberty Mutual”), St. Paul Fire and Marine Insurance Co. (“St.

  Paul”), Everest National Insurance Co. (“Everest”), Amerisure Mutual Insurance

  Co. (“Amerisure”), and Evanston Insurance Co. (“Evanston”) (collectively, the

  “Defendant Insurers”), alleges and states:

                                   I. INTRODUCTION

        1.      This is an action for damages and declaratory relief concerning

  environmental liabilities. The Group seeks damages for environmental testing and

  cleanup costs it has already incurred, and a judgment declaring that the Defendant

  Insurers have a duty to indemnify their policyholder Sturgis Iron & Metal Co., Inc.

  (“Sturgis”) under comprehensive general liability (“CGL”) primary, excess, and

  umbrella insurance policies against environmental liabilities arising from Sturgis’

  ownership of and operations at its property in Elkhart, Indiana (the “Sturgis

  Property”).

                                    II. THE PARTIES

        2.      The Group consists of the following entities: Anderson Products Inc., B-

  D Industries, Inc., Elkhart Plating Corp., NFP Holdings, LLC, Gaska Tape Inc.,

  Holland Metal Fab, Inc., and Walerko Tool and Engineering Corp. Anderson

  Products Inc. is a Minnesota corporation. NFP Holdings, LLC is a limited liability

  company organized in the State of Tennessee. The remaining Group members are

  Indiana corporations.




                                            2
Case 1:18-cv-03785-JRS-DLP Document 133 Filed 07/18/19 Page 3 of 15 PageID #: 904




        3.      National Fire is an Illinois insurance company doing business in

  Indiana.

        4.      Transportation is an Illinois insurance company doing business in

  Indiana.

        5.      Citizens is a Michigan insurance company doing business in Indiana.

        6.      Travelers is a Connecticut insurance company doing business in

  Indiana.

        7.      Employers is a Wisconsin insurance company doing business in

  Indiana.

        8.      ACE is a Pennsylvania insurance company doing business in Indiana.

        9.      Liberty Mutual is a Massachusetts insurance company doing business

  in Indiana.

        10.     St. Paul is a Connecticut insurance company doing business in

  Indiana.

        11.     Everest is a New Jersey insurance company doing business in Indiana.

        12.     Amerisure is a Michigan insurance company doing business in

  Indiana.

        13.     Evanston is an Illinois insurance company doing business in Indiana.

                           III. JURISDICTION AND VENUE




                                            3
Case 1:18-cv-03785-JRS-DLP Document 133 Filed 07/18/19 Page 4 of 15 PageID #: 905




        14.     This Court has jurisdiction over the Defendant Insurers under Trial

  Rules 4.4(A)(1) and (6) because all of the Defendant Insurers do business in Indiana

  and are insurance companies currently licensed to do business in Indiana.

        15.     Marion County is a preferred venue for this action because National

  Fire, Transportation, Citizens, Travelers, Employers, ACE, Granite State, Liberty

  Mutual, St. Paul, Everest, and Amerisure each have registered agents and their

  principal Indiana office in Marion County.

                                   IV. BACKGROUND

              A. The Lusher Street Groundwater Contamination Superfund Site

        18.     The Lusher Site is located in Elkhart, Indiana and occupies

  approximately 870 acres.

        19.     The Lusher Site consists of a groundwater plume contaminated with

  chlorinated volatile organic compounds (“VOCs”), including tetrachloroethene

  (“PCE”), trichloroethene (“TCE”), chloroform, 1,1-dichloroethane (“DCA”), vinyl

  chloride, 1,1,1-trichloroethane (“1,1,1-TCA”), 1,1-dichloroethene (“DCE”), and 1,2-

  DCE. These VOCs were commonly used as industrial solvents.

        20.     Contamination of the Lusher Site was first identified in the 1980s. The

  United States Environmental Protection Agency (“EPA”) and Elkhart County

  Health Department oversaw extensive investigation and sampling at the Site which

  confirmed the presence of PCE and TCE concentrations exceeding EPA Maximum

  Contaminant Levels (“MCLs”) for drinking water.


                                            4
Case 1:18-cv-03785-JRS-DLP Document 133 Filed 07/18/19 Page 5 of 15 PageID #: 906




        21.    In 1987, EPA conducted a removal action to mitigate immediate

  threats to human health and the environment posed by groundwater contamination

  of water wells. The removal action consisted of connecting several homes to a

  municipal water system and installing filtration systems.

        22.    Beginning in 2005, the Indiana Department of Environmental

  Management (“IDEM”) performed sampling activities that revealed chlorinated

  VOC levels at many private wells within the Lusher Site exceeding the MCLs. EPA

  began its own investigation before listing the Lusher Site on the National Priorities

  List (“NPL”) in 2008.

        23.    During a 2009 Remedial Investigation (“RI”), EPA investigated

  potential source facilities and evaluated the extent of the groundwater plume and

  the potential for vapor intrusion. The RI confirmed that TCE, PCE, 1,1-DCA, and

  chloroform had a complete vapor intrusion pathway. The distribution of chlorinated

  VOCs suggested several sources of contamination located in or near the southern

  two-thirds of the plume area.

        24.    Due to the complexity of the groundwater contamination and the

  potential of identifying additional sources for the contamination, EPA is proceeding

  under a phased approach to the investigation and cleanup of the Lusher Site.

        25.    Operable unit 1 (“OU1”), the first phase of the investigation and

  cleanup, is the contaminated groundwater. The investigation for OU1 was

  completed in November 2013.


                                           5
Case 1:18-cv-03785-JRS-DLP Document 133 Filed 07/18/19 Page 6 of 15 PageID #: 907




           26.   On March 29, 2016, a court approved a Consent Decree finalizing the

  interim remedy for OU1. The Consent Decree was entered into by EPA, IDEM, and

  several current owners of property at the Site (n/k/a the Group). One of the parties’

  objectives in entering into the Consent Decree was to protect public health, welfare,

  and the environment by the design and implementation of certain response actions

  at the Lusher Site by the Group. The Group has and continues to perform the

  interim remedy for OU1.

           27.   The interim remedy for OU1 includes: (a) connecting a municipal

  drinking water supply to properties potentially at risk from contaminated

  groundwater; and (b) installing a vapor intrusion mitigation system at buildings

  where vapor intrusion from contaminated groundwater poses an unacceptable risk

  to human health. The interim remedy is ongoing.

           28.   Operable unit 2 (“OU2”), the second phase of the investigation and

  cleanup, is the source materials for the contaminated groundwater. OU2 has yet to

  begin.

                            B. Sturgis and the Sturgis Property

           29.   Sturgis was in the business of providing scrap metal and vehicle

  recycling services. Sturgis purchased, sorted, processed, and sold ferrous and

  nonferrous scrap metal. Scrap metal is a by-product of the industrial manufacturing

  process or is recycled from obsolete goods.




                                            6
Case 1:18-cv-03785-JRS-DLP Document 133 Filed 07/18/19 Page 7 of 15 PageID #: 908




        30.    Sturgis purchased and consolidated four separate parcels within the

  Lusher Site over a twenty year period. These four parcels make up the Sturgis

  Property. The parcels include (a) the main (unnamed) parcel purchased by Sturgis

  in 1985; (b) the former Godfrey Marine property purchased by an affiliate of Sturgis

  in 1997 and by Sturgis in 2005; (c) the former Patrick Industries property

  purchased by Sturgis in 2004; and (d) the former Elkhart Rubber property

  purchased by Sturgis in 2005. The Sturgis Property occupies approximately thirteen

  acres within the southern two-thirds of the Lusher Site. Sturgis performed its scrap

  metal recycling operations at the Sturgis Property.

        31.    As a result of Sturgis’ operations, soil and groundwater at the Sturgis

  Property has been impacted with VOCs at concentrations exceeding applicable EPA

  and IDEM standards.

        32.    The Group has incurred and continues to incur major environmental

  testing and cleanup costs associated with Sturgis’ contamination of the Sturgis

  Property.

        33.    The Group is seeking relief from Sturgis in Lusher Site Remediation

  Group v. Sturgis Iron & Metal Co., et al., Case No. 3:18-cv-00506 (N.D. Ind.). There,

  the Group is seeking to hold Sturgis (and other parties) liable under CERCLA, 42

  U.S.C. §9601 et seq.; the Indiana Environmental Legal Action statute, Ind. Code §

  13-30-9-2; and common law claims of negligence, trespass, and private nuisance. At

  bottom, all of these claims seek to hold Sturgis liable for damage to the soil and


                                           7
Case 1:18-cv-03785-JRS-DLP Document 133 Filed 07/18/19 Page 8 of 15 PageID #: 909




  groundwater at the Lusher Site, both on property Sturgis owned, and on property

  Sturgis did not own. This includes the consequences of that contamination, such as

  the vapor intrusion work the Group is currently undertaking.


                                   C. Sturgis’ Insurers

        34.    The Group has identified the following policies Sturgis purchased from

  the Defendant Insurers which provide coverage for Sturgis’ liability relating to the

  Sturgis Property and the Lusher Site. Each of the Defendant Insurers also may

  have sold additional policies providing coverage for these claims. The Group is

  asking the Court for a declaration with respect to each policy that provides coverage

  for these claims.

        35.    National Fire sold at least the following policies to Sturgis:

               a. A1 31190825, providing CGL coverage from 10/1/1994-10/1/1995,
                  attached hereto as Exhibit 1;
               b. C1 31190825, providing CGL coverage from 10/1/1995-10/1/1996,
                  attached hereto as Exhibit 2;
               c. C1 31190825, providing CGL coverage from 10/1/1996-10/1/1997,
                  attached hereto as Exhibit 3;
               d. C1 31190825, providing CGL coverage from 10/1/1997—10/1/1998,
                  attached hereto as Exhibit 4; and
               e. L1 31190825, providing CGL coverage from 10/1/1998—7/15/1999,
                  attached hereto as Exhibit 5.

        36.    Transportation sold at least the following policies to Sturgis:

               a. A1 31190811, providing umbrella coverage from 10/1/1994—
                  10/1/1995, attached hereto as Exhibit 6;
               b. C1 31190811, providing umbrella coverage from 10/1/1995—
                  10/1/1996, attached hereto as Exhibit 7;




                                             8
Case 1:18-cv-03785-JRS-DLP Document 133 Filed 07/18/19 Page 9 of 15 PageID #: 910




                 c. C1 31190811, providing umbrella coverage from 10/1/1996—
                    10/1/1997, attached hereto as Exhibit 8; and
                 d. C1 31190811, providing umbrella coverage from 10/1/1997-
                    10/1/1998, attached hereto as Exhibit 9;
                 e. C1 31190811, providing umbrella coverage from 10/1/1998—
                    10/1/1999, attached hereto as Exhibit 10.

        37.      Citizens sold at least one CGL policy, 01 CMP 0505182 01, to Sturgis

  providing coverage from 7/15/1999—7/15/2000, attached hereto as Exhibit 11.

        38.      Travelers sold at least the following policies to Sturgis:

                 a. CU0438218, providing excess liability coverage from 7/15/1999—
                    7/15/2000, attached hereto as Exhibit 12; and
                 b. CU0600096, providing excess liability coverage from 7/15/2000-
                    7/15/2001, attached hereto as Exhibit 13.

        39.      Employers sold at least one CGL policy to Sturgis, 0821-00-010721,

  providing coverage from 7/15/2000—7/15/2001, attached hereto as Exhibit 14.

        40.      ACE sold at least one CGL policy to Sturgis, D3 59 75 11 1, providing

  coverage from 7/15/2004—7/15/2005, attached hereto as Exhibit 15.

        41.      Liberty Mutual sold at least the following CGL policies to Sturgis:

              a. TB2-141-435690-035, providing coverage from 7/15/2005—7/15/2006,
                 attached hereto as Exhibit 16;
              b. TB2-141-435690-036, providing coverage from 7/15/2006 – 7/15/2007,
                 attached hereto as Exhibit 17

        42.      St. Paul sold at least the following policies to Sturgis:

                 a. QK01200785, providing umbrella liability coverage from
                    7/15/2004—7/15/2005, attached hereto as Exhibit 18;
                 b. QK01300034, providing umbrella liability coverage from
                    7/15/2005—7/15/2006, attached hereto as Exhibit 19;
                 c. QI01300174, providing umbrella liability coverage from 5/24/2006—
                    7/15/2006, attached hereto as Exhibit 20;


                                               9
Case 1:18-cv-03785-JRS-DLP Document 133 Filed 07/18/19 Page 10 of 15 PageID #: 911




        43.   Everest sold at least the following excess liability policies to Sturgis:

              a. 71G6000009-071, providing coverage from 7/15/2006—7/15/2007,
                 attached hereto as Exhibit 21 and;
              b. 71G6000009-071, providing coverage from 7/15/2007—7/15/2008,
                 attached hereto as Exhibit 22.

        44.   Amerisure sold at least the following policies to Sturgis:

              a. CPP2046809000000, providing CGL coverage from 7/15/2007—
                 4/4/2008, attached hereto as Exhibit 23; and
              b. CPP2053522000000, providing CGL coverage from 4/4/2008—
                 7/15/2008, attached hereto as Exhibit 24.

        45.   Evanston sold at least the following policy to Sturgis:

              a. XOGA258107, providing excess liability coverage from 7/15/2007—
                 7/15/2008, attached hereto as Exhibit 25.

        46.   All of these policies provide coverage for the contamination Sturgis

  caused at the Lusher Site. As an example, Exhibit 1 states that National Fire “will

  pay those sums that the insured becomes legally obligated to pay as damages

  because of ‘bodily injury’ or ‘property damage’ to which this insurance applies.”

  Exhibit 1 at NFICH 38. The contamination Sturgis caused is “property damage” to

  which the policy applies. The policies also provide “personal injury” coverage.

  Exhibit 1, again used as an example, states that National Fire “will pay those sums

  the insured becomes legally obligated to pay as damages because of ‘personal

  injury’…” Exhibit 1 at NFICH 40. Under Indiana law, personal injury coverage

  applies to environmental contamination.




                                            10
Case 1:18-cv-03785-JRS-DLP Document 133 Filed 07/18/19 Page 11 of 15 PageID #: 912




        47.    All of the policies have similar or identical policy language that

  provides coverage. No exclusions apply.

                               V. CLAIM FOR RELIEF

        48.    The Group incorporates the allegations contained in paragraphs 1

  through 51 of this Complaint.

        49.    The Group seeks a declaration that the Defendant Insurers are

  obligated to provide insurance coverage, subject to their respective policy limits, for

  Sturgis’ environmental liabilities arising from the Sturgis Property.

        50.    The insurance policies issued by the Defendant Insurers provide

  coverage against loss and legal liability for the environmental releases. Such

  environmental releases constitute either “property damage” caused by an

  “occurrence” or “personal injury” within the meaning of the policies.

        51.    The Group is entitled to a declaration that the Defendant Insurers are

  obligated to provide insurance coverage, subject to their respective policy limits, for

  Sturgis’ environmental liabilities arising from the Sturgis Property.

                              VI. PRAYER FOR RELIEF

        WHEREFORE, the Group asks the Court to:

        1.     Issue a declaration that the Defendant Insurers are obligated to

  provide insurance coverage, subject to their respective policy limits, for Sturgis’

  environmental liabilities arising from the Sturgis Property;




                                            11
Case 1:18-cv-03785-JRS-DLP Document 133 Filed 07/18/19 Page 12 of 15 PageID #: 913




        2.    Award the Group damages for the costs it has already incurred for

  environmental testing and cleanup costs; and

        3.    Award the Group all further appropriate relief.



                                 Respectfully submitted,

                                 PLEWS SHADLEY RACHER & BRAUN LLP

                                 /s/Sean M. Hirschten
                                 Attorneys for the Lusher Site Remediation Group

  Thao T. Nguyen, Atty. No. 25030-71
  53732 Generations Drive
  South Bend, Indiana 46530
  tnguyen@psrb.com

  Sean M. Hirschten, Atty. No. 29283-49
  Joanne R. Sommers, Atty. No. 32740-49
  Christopher E. Kozak, Atty. No. P82156
  1346 North Delaware Street
  Indianapolis, Indiana 46260
  shirschten@psrb.com
  jsommers@psrb.com
  ckozak@psrb.com




                                           12
Case 1:18-cv-03785-JRS-DLP Document 133 Filed 07/18/19 Page 13 of 15 PageID #: 914




                            CERTIFICATE OF SERVICE

         I hereby certify that on July 18, 2019, I electronically filed the foregoing with
  the Clerk of the Court using the CM/ECF system which sent notification of such filing
  to the following:

  Ace American Insurance Company                 Diamond State Insurance
  Christopher P. Hemphill                        Company
  Cohn Baughman & Serlin                         Richard H. Nicolaides
  333 W. Wacker Dr., Suite 900                   Christopher J. Nadeau
  Chicago, IL 60606                              Nicolaides Fink Thorpe Michaelides
                                                 Sullivan LLP
  Citizens Insurance Company of                  10 South Wacker Drive, Suite 2100
  America                                        Chicago, IL 60606
  Shannon L.H. Phillips
  Nicole E. Wilinski                             National Fire Insurance Company
  Collins Einhorn Farrell PC                     of Hartford, as successor to
  4000 Town Center, 9th Floor                    Transcontinental Insurance Co.
  Southfield, MI 48075                           and Transportation Insurance
                                                 Company
  Travelers Indemnity Co., as                    Katherine L. Shelby
  successor to Gulf Insurance Co.,               Cantrell Strenski & Mehringer, LLP
  and St. Paul Fire and Marine                   150 West Market Street, Suite 800
  Insurance Co.                                  Indianapolis, IN 46204
  Charles W. Browning                            Edward J. Tafe
  Stephen P. Brown                               CNA Coverage Litigation Group
  Lauren B. McMillen                             555 12th Street, Suite 600
  Plunkett Cooney, P.C.                          Oakland, CA 94607
  38505 Woodward Avenue, Suite 100
  Bloomfield Hills, MI 48304                     Amerisure Mutual Insurance
                                                 Company
  Liberty Mutual Insurance                       Clinton E. Cameron
  Company and Employers                          Emily A. Golding
  Insurance Company of Wausau                    Clyde & Co US LLP
  Philip E. Kalamaros                            55 W. Monroe St., Suite 3000
  Hunt Suedhoff Kalamaros, LLP                   Chicago, IL 60603
  301 State Street, P.O. Box 46
  Saint Joseph, MI 49085-0046                    Karl G. Popowics
                                                 Goodin Abernathy, LLP
                                                 301 East 38th Street
                                                 Indianapolis, IN 46205


                                            13
Case 1:18-cv-03785-JRS-DLP Document 133 Filed 07/18/19 Page 14 of 15 PageID #: 915




  Evanston Insurance Company
  Kimbley A. Kearney
  Clausen Miller P.C.
  200 Commerce Square
  Michigan City, Indiana 46360

  Hartford Casualty Insurance
  Company
  Wayne S. Karbal
  Paul T. Parker
  Karbal Cohen Economou Silk &
  Dunne, LLC
  150 S. Wacker Drive, Suite 1700
  Chicago, IL 60606

  Granite State Insurance Company
  Phillip K. Beth
  Hinkhouse Williams Walsh LLP
  180 N. Stetson Ave., Ste. 3400
  Chicago, IL 60601



     /s/Sean M. Hirschten




                                        14
Case 1:18-cv-03785-JRS-DLP Document 133 Filed 07/18/19 Page 15 of 15 PageID #: 916




                                       15
